. Order unanimously affirmed, without costs. Memorandum: Appellants hold the first mortgage on property in Erie County which is the subject of a foreclosure proceeding for nonpayment of taxes pursuant to article XI of the Erie County Tax Act. Special Term denied appellants’ motion to vacate a judgment taken on their default which directed the foreclosure of certain tax liens and the public auction of the mortgaged property. Appellants argue that the property was not sufficiently identified in the list of delinquent taxes and properties so as to constitute legal notice to them. We disagree. The subject parcel was identified with reasonable certainty (Goff v Shultis, 26 NY2d 240, 245, mots for rearg den 27 NY2d 670, 817; Real Property Tax Law, § 1122, subd 3; Erie County Tax Act, § 11-4.0). Moreover, appellants have failed to demonstrate an acceptable excuse for the default (Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900,902-903; CPLR 5015, subd [a], par 1). (Appeal from order of Erie County Court, Wolfgang, J. — vacate default judgment.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.